Case 3:17-cr-00176-CRB Document 61-4 Filed 06/05/20 Page 1 of 2




          EXHIBIT C
                                                                                Case 3:17-cr-00176-CRB Document 61-4 Filed 06/05/20 Page 2 of 2


REG      Last Name First NameCR NumbeSentencingOriginal SeRelease Date (As o BOP Facili BOP AddreBOP AddreBOP AddreAGE   COJ    FACL   REG   FPD or CJAATTORNE Current or CJA Attorn CJA Atty   Plea AgreeOriginal Charges             Notes
                                                                                                                                                                 Recent              for
24218-111 JAY     SUBHASH CR-17-00143348       30        1/27/2021        Giles W. D 805 NORT POST, TX 79356     61      FCAN   DAL    SCR   Retained Getz, BrianN/A      Yes                             26:7206 Filing False Taxes
